Citation Nr: 0322791	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein service connection was granted for 
tinnitus and a 10 percent evaluation was assigned.

In November 2001, the Board denied the veteran's claim for an 
initial evaluation in excess of 10 percent for tinnitus.  The 
veteran appealed the decision.  In August 2002, a joint 
motion from both parties was filed.  In May 2003, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board decision and remanded the matter for actions 
consistent with the motion.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The veteran's tinnitus is recurrent.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.10, 4.87, Diagnostic Code 6260 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
action taken.  The December 2000 rating decision and October 
2001 statement of the case notified the veteran of the 
relevant laws and regulations, and provided the precise 
language of the criteria for the diagnostic code under which 
his service-connected tinnitus is rated.  As a result, the 
veteran has been fully informed of what additional evidence 
and information is required with regard to his claim.  The 
veteran stated in his claim that he has not received 
treatment for tinnitus, and although there were no treatment 
records to be obtained, the veteran has undergone VA 
examinations and copies of those reports have been associated 
with the file.  The factual development in this case that is 
reflected in the record indicates no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A. 


Factual Background

Service connection for tinnitus was established in a December 
2000 rating decision based on service medical records that 
note the disorder and complaints of a ringing of the ear 
recorded shortly after service.  An initial rating of 10 
percent was assigned for the veteran's tinnitus based on a VA 
hearing examination in December 2000.  During the audiology 
testing, the veteran gave a history of bilateral tinnitus 
that was constant in duration.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  
38 C.F.R. § 4.84, Diagnostic Code 6260.  For the reasons set 
forth below, a 10 percent is the maximum rating under this 
code; therefore, the veteran may only receive a higher rating 
under a code that allows for disability ratings greater than 
10 percent.  In this instance, there are no other diseases of 
the ear that are sufficiently similar to tinnitus, that would 
permit rating the veteran's disability under a different 
code; therefore, a higher rating is not warranted.  Since the 
veteran's tinnitus is rated at the maximum level of 
compensation available, consideration of "staged ratings" 
under Fenderson is unnecessary.  Id.

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
In their view, the code, which only refers to the general 
condition of tinnitus, is ambiguous because the schedule of 
ratings does not specify whether a 10 percent rating for 
recurrent tinnitus is applicable to each ear separately or if 
it is the sole compensable percentage allowed irrespective of 
whether the manifestation is a unilateral or bilateral.  In 
support of this contention they cite to case law that 
supports the principal that "interpretive doubt is to be 
resolved in the veteran's favor."  See McCormick v. Gober, 
14 Vet. App. 39, 47 (1994); Ryan v. West, 13 Vet. App. 151, 
157 (1999). 

The Court has directed the Board to address the subject of a 
May 2003 Joint Motion; namely, that consideration should be 
given to 38 C.F.R. § 4.25(b) (2002).  This regulation states, 
in pertinent part, "[e]xcept as otherwise provided in this 
schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately as are all other 
disabling conditions, if any."

Particular attention will be given to explain the Board's 
view on how the specific contentions and concerns expressed 
above apply to the present case.

Recently, the regulation pertaining to the evaluation 
tinnitus underwent a revision that merely codified VA's long-
standing method of evaluation.  In essence, the amendment 
offered no substantive change to the regulation; rather, it 
stated in more explicit terms that only a single 10 percent 
rating for tinnitus is authorized regardless of it is 
unilateral, bilateral, or an unspecified location in the 
head.  As previously stated, there is no substantive change 
in the recent revision of the regulation; therefore, the 
Board's consideration of the disability is not prejudicial to 
the veteran.  See  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's Office of the General Council (OGC) addressed this 
specific issue in a recent opinion.  In VAOPGCPREC 2-03, OGC 
noted that "tinnitus is the perception of sound in the 
absence of an acoustic stimulus."  VAOPGCPREC 2-03, citing 
"The Merck Manual" 665 (17th Ed. 1999).  The OGC referenced 
the notice of proposed rulemaking in May 2003 for the medical 
explanation of tinnitus that resulted in the amendment to 
Diagnostic Code 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  

It is theorized that in true tinnitus the 
brain creates phantom sensations to 
replace missing inputs from the damaged 
inner ear, similar to the brain's 
creation of phantom pain in amputated 
limbs. . . .  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 67 
Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. 
Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): 
mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 
59,033 (Sept. 19, 2002).

Based on this medical explanation, OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.  

OGC, therefore, determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  

Furthermore, OGC noted that the most recent amendment to 
Diagnostic Code 6260 definitively stating that only a single 
10 percent disability rating is authorized for tinnitus 
merely restated the law as it existed both prior to and after 
the 1999 amendment.  Accordingly, the rule that only a single 
10 percent disability rating is authorized for tinnitus 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03.

The Board observes that precedential opinions of the OGC are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

With regard to the contentions of the veteran and his 
representative, they assert that the criteria set forth in DC 
6260, in effect prior to June 13, 2003, was ambiguous as to 
whether the 10 percent rating applied for unilateral or 
bilateral tinnitus; however, the Board is of the view that no 
such ambiguity exists.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
[the canons of statutory construction apply to regulations as 
well as statutes].  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the amendment effective June 
13, 2003, did not expressly indicate whether, in the case of 
bilateral tinnitus, each ear was to be rated separately.  The 
Supreme Court also held in Brown, however, that "[a]mbiguity 
is a creature not of definitional possibilities but of 
statutory context. . . " Brown, 513 U.S. at 118 (citations 
omitted).  By reading the rating criteria for Diagnostic Code 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  In reviewing the 
VA Rating Schedule the Board notes the presence of a number 
of diagnostic codes for which the Secretary found that 
bilateral or unilateral involvement was relevant; therefore, 
these diagnostic codes reflect such distinction.  The 
presumption is that if bilateral involvement was significant, 
and/or warranted a rating different from unilateral 
involvement, the diagnostic codes would so specify.  The OGC 
opinion has further clarified this matter by in essence 
stating that any distinction between unilateral or bilateral 
tinnitus was meaningless for the purpose of assigning a 
disability rating.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2002); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  As the OGC opinion makes clear, the 
disease entity of "tinnitus" has but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate.

The Board has considered 38 C.F.R. § 4.25(b), but finds that 
tinnitus cannot be considered two separate disabilities 
merely because it is perceived to affect two ears.  As noted 
above, tinnitus appears to arise from the brain rather than 
the ears.  Moreover, the rule that only a single 10 percent 
disability rating is authorized for tinnitus is for 
application in cases arising both before and after the 1999 
amendment, regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-03.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  As a result, 10 percent remains the maximum 
rating available for tinnitus.  

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the appropriate regulation, as 
interpreted by OGC.  The benefit sought on appeal continues 
to be denied.

Finally, in evaluating this claim, the case does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2002). 


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

